OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by order of this court on June 28, 1978 and presently maintains an office for the practice of law in the City of Rochester.
The petition charges that in September, 1983 while representing a client in the sale of real property, respondent received and deposited in his general trust account $5,930, representing part of the proceeds of the sale. During the month of October, 1983 no moneys were remitted to the client and the trust account balance fell below the amount due the client. In November, 1983 respondent received the remaining proceeds due on the sale — $10,000 — which had remained in escrow with the mortgagee pending receipt of certain legal documents. Respondent deposited the $10,000 in his trust account. In the ensuing months the account balance continued to remain below the amount owed to the client, notwithstanding the fact that on December 22, 1983, $5,000 was disbursed to the client. *302On February 29, 1984, prior to the filing of the petition herein, respondent transmitted to the client all sums due on the real estate transaction.
Respondent has admitted the allegations in the petition. Respondent is guilty of unprofessional conduct because he failed to identify and preserve the funds of a client (Code of Professional Responsibility, DR 9-102) and withdrew money from a fiduciary account for his own purposes before remittance had been given to the client (22 NYCRR 1022.5 [b]).
Respondent should be suspended from the practice of law for a period of one year and until the further order of this court (see Matter of King, 91 AD2d 269; Matter of McDowell, 91 AD2d 282).
Dillon, P. J., Hancock, Jr., Callahan, Doerr and Denman, JJ., concur.
Order of suspension entered.